DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 06/02/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment: (1) the 35 U.S.C. 112(d) rejection of claim 12 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-19 and 21
Withdrawn claims: 				20
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				12
New claims: 					None
Claims currently under consideration:	1-19 and 21
Currently rejected claims:			1-19 and 21
Allowed claims:				None

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 7, 9-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delest (US 2004/0067279).
Regarding claim 1, Delest teaches a method of preparing a functionalized wheat protein product ([0046], [0047], [0084]), the method comprising a single stage enzyme treatment step wherein a wheat protein composition is contacted with a primary enzyme comprising 
Regarding claim 2, Delest teaches the invention as disclosed above in claim 1, including the wheat protein composition (corresponding to protein containing substrate) has a protein content of at least 50% ([0045]), which falls within the claimed content range.
Regarding claim 7, Delest teaches the invention as disclosed above in claim 1, including the primary enzyme is papain ([0050]).
Regarding claim 9, Delest teaches the invention as disclosed above in claim 1, including the enzyme treatment step further comprises contacting the wheat protein composition with a secondary enzyme (corresponding to exoprotease) ([0084]).
Regarding claim 10, Delest teaches the invention as disclosed above in claim 1, including the secondary enzyme comprises a protease (corresponding to exoprotease) ([0084]).
Regarding claim 11, 
Regarding claim 12, Delest teaches the invention as disclosed above in claim 1, including the enzyme treatment step is carried out at a temperature of 5-75°C ([0024]) such as 50°C ([0137]), which falls within the claimed range.
Regarding claim 13, Delest teaches the invention as disclosed above in claim 1, including the enzyme treatment step is carried out for a period of 1 hour ([0126]), which falls within the claimed range.
Regarding claim 14, Delest teaches the invention as disclosed above in claim 1, including a reaction mixture comprising the primary enzyme and the wheat protein composition is mixed during at least a portion of the enzyme treatment step (corresponding to enzyme incubations with the various protein substrates were carried out with shaking) ([0112]).
Regarding claim 15, Delest teaches the invention as disclosed above in claim 14, including the enzyme treatment step occurs within a pH range of 3-9 ([0024]) and the pH of the reaction mixture is maintained at a constant pH ([0084]).
Regarding claim 16, Delest teaches the invention as disclosed above in claim 1, including the method further comprises a dilution step ([0084]); and an enzyme deactivation step, following completion of the enzyme treatment step, in which the primary enzyme and a secondary enzyme are substantially deactivated ([0085]).
Regarding claim 17, 
Regarding claim 18, Delest teaches the invention as disclosed above in claim 17, including the deactivation step is carried out for a period of 45 minutes ([0147]), which falls within the claimed range.
Regarding claim 19, Delest teaches the invention as disclosed above in claim 1, including the method further comprises a drying step, following completion of the enzyme treatment step, in which a reaction mixture comprising the primary enzyme and the wheat protein is dried ([0086]).
Regarding claim 21, Delest teaches the invention as disclosed above in claim 1, including the method does not comprise contacting the wheat protein composition with an acid (corresponding to the pH may not be regulated at a constant pH with an acid or alkali or being maintained with an alkali only) ([0084]).

Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delest (US 2004/0067279) as applied to claim 1 above, as evidenced by Billings-Smith (Billings-Smith, L., "Gluten Flour vs. Vital Wheat Gluten", Livestrong.com, 2017).
Regarding claim 3, Delest teaches the invention as disclosed above in claim 1, including the wheat protein composition (corresponding to protein containing substrate) is wheat gluten ([0046]) which is also known as vital wheat gluten in the art, as referenced by Billings-Smith (page 1, paragraph 1).  Therefore, the wheat protein composition comprises vital wheat gluten. 
Regarding claim 4, Delest teaches the invention as described above in claim 3, including the wheat protein composition is wheat gluten ([0046]), also known as vital wheat gluten in the art, as taught by Billings-Smith (page 1, paragraph 1), which has a wheat protein content of at least 70% ([0045]), which falls within the claimed content range. 

Claim Rejections - 35 USC § 103
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Delest (US 2004/0067279) as applied to claim 1 above, as evidenced by Bassi (US 9,034,412).
Regarding claim 5, Delest teaches the invention as described above in claim 1, including the wheat protein composition is wheat gluten ([0046]); the composition has a wheat protein content of at least 70% ([0045]); and the protein composition can be an isolate ([0073]).  Although Delest exemplifies the isolate as being a soy protein isolate, a skilled practitioner would readily recognize that a wheat protein isolate can be used as well since the composition of Delest comprises at least 70% protein, and wheat protein isolate has a wheat protein content as high as 99% by weight as evidenced by Bassi (column 7, lines 22-25, 31-32).
Regarding claim 6, Delest teaches the invention as described above in claim 5, including the wheat protein composition is wheat gluten ([0046]) with a protein content of at least 70% ([0045]), which overlaps the claimed content range.  Although Delest exemplifies the isolate as being a soy protein isolate ([0073]), a skilled practitioner would readily recognize that a wheat protein isolate can be used as well since the composition of Delest comprises at least 70% protein, and wheat protein isolate has a wheat protein content as high as 99% by weight as evidenced by Bassi (column 7, lines 22-25, 31-32), which overlaps the protein content range taught by Delest.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Delest (US 2004/0067279) as applied to claim 1 above, in view of Villota (US 2007/0148302).
Regarding claim 8, Delest teaches the invention as disclosed above in claim 1, including the primary enzyme being an endoprotease from a plant ([0050]) and that the protein product is intended to be used in food ([0002]).  It does not teach the primary enzyme comprises bromelain.
However, Villota teaches a method of preparing a functionalized wheat protein product ([0009]), the method comprising a single stage enzyme treatment step wherein a wheat protein composition is contacted with a primary enzyme comprising an endoprotease ([0046] and Table 1) such as bromelain ([0011]) which naturally occurs in a fruit.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Delest to include bromelain as the primary enzyme as taught by Villota.  Since Delest teaches that a suitable primary enzyme is an endoprotease of plant origin and that the protein product is intended for food, a skilled practitioner would be motivated to consult an additional reference such as Villota in order to determine options for a suitable endoproteases of plant origin which can provide desirable characteristics to food such as a pasta dough (Villota, [0011]).

Response to Arguments
Claim Rejection – 35 U.S.C. §112(d) of claim 12:  Applicant amended the claim to fully address the rejection, and therefore, the rejection is withdrawn.
Claim Rejection – 35 U.S.C. §102(a)(1) of claims 1, 2, 7, 9-19, and 21 over Delest; and claims 3 and 4 over Delest as evidenced by Billings-Smith:  Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that the Delest reference does not disclose a method of preparing a 
However, the Applicant is imparting limitations into the term “functionalized wheat protein product” that are not required by the claims and are not narrowed as such in the specification.  The specification does not specifically define the term and merely indicates a few instances of potentially beneficial properties that may occur.  Therefore, absent a more narrow definition of the term in the specification, the term “functionalized wheat protein product” is broad enough to include peptides and free amino acids as described in Delest.  It is also noted that the claims (i.e., claim 9) and specification disclose treatment with a secondary enzyme that “serves to break down the wheat proteins into even smaller fragments” (specification [0027]), which contradicts 

Claim Rejection – 35 U.S.C. §103 of claims 5 and 6 over Delest and Bassi:  Applicant’s arguments have been fully considered and are considered unpersuasive.
In subsection A of section IV, Application wrote that claims 7 and 8 were rejected over Delest and Bassi; however, Examiner assumes that Applicant meant claims 5 and 6 and will interpret the arguments as meaning such.  Applicant argued that the Bassi reference is cited only with respect to its alleged disclosure regarding the protein content of wheat protein isolate and does not suggest a method for the preparation of a functionalized 
However, since Delest is shown to teach the claimed functionalized wheat protein as required by claim 1 and the combination of Delest and Bassi teach the limitations as recited by claims 5 and 6, Applicant’s arguments are unpersuasive and the rejection of claims 5 and 6 over Delest and Bassi is maintained as written herein.

Claim Rejection – 35 U.S.C. §103 of claim 8 over Delest and Villota:  Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant then stated that the Villota reference is cited only with respect to its disclosure regarding the protein content of wheat protein isolate and does not suggest a method for the preparation of a functionalized wheat protein product as required by claim 1; therefore, Villota does not overcome the deficiencies of Delest (Applicant’s Remarks, page 8, paragraph 10-page 9, paragraph 1).
However, since Delest is shown to teach the claimed functionalized wheat protein as required by claim 1 and the combination of Delest and Villota teach the limitations as recited by claim 8, Applicant’s arguments are unpersuasive and the rejection of claim 8 over Delest and Villota is maintained as written herein.

Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791